DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-16 and 21-24 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a top spacer that separates the patterned sacrificial layer from the top source/drain region; a first liner separating the channel region from the patterned sacrificial layer and the top spacer”.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a first liner extending on a side surface of the channel region and on a side surface and an upper surface of the mask layer; forming a patterned sacrificial layer on a lower portion of the side surface of the channel region; forming a top spacer on an upper portion of the side surface of the channel region; forming an insulating layer on the substrate, wherein the top spacer and the patterned sacrificial layer are enclosed by the insulating layer; forming a top source/drain opening in the insulating layer by removing the mask layer and a portion of the top spacer; forming a top source/drain region in the top source/drain opening; forming a contact opening extending through the insulating layer, wherein the contact opening exposes a portion of the patterned sacrificial layer; and forming a gate electrode on the 
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the gate dielectric encloses the gate electrode in a cross-sectional view”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.